internal_revenue_service number release date index number ------------------------- ----------------------- ------------------------------ ---------------------------------- ----------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ---------------- telephone number -------------------- refer reply to cc fip b03 plr-104321-15 date date legend taxpayer subsidiary company a company b firm a firm b firm c state x date date date date year year -------------------------------------------------------- ---------------------------------------------- --------------------------------------------------- --------------------------- -------------------------------------------- --------------------------------------------------- ---------------------------------------- ------------ ------------------ --------------------- --------------------------- -------------------------- --------- ------ plr-104321-15 a ----- dear -------------------- this ruling responds to a letter dated date submitted on behalf of taxpayer and subsidiary taxpayer and subsidiary request an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an election under sec_856 of the internal_revenue_code to treat subsidiary as a taxable_reit_subsidiary trs of taxpayer facts company a is an independent alternative investment management firm and is the parent of taxpayer taxpayer represents that it made an election to be treated as a real_estate_investment_trust reit under sec_856 of the code taxpayer was organized in year and invests in real_property through its subsidiaries subsidiary is wholly owned by taxpayer subsidiary was formed on date as a state x limited_liability_company and defaulted to a disregarded_entity for u s federal_income_tax purposes subsidiary subsequently elected to change its classification to a corporation for u s federal_income_tax purposes effective date subsidiary was wholly owned by company b an entity also owned by company a that taxpayer represents made an election to be treated as a reit under sec_856 of the code an election under sec_856 of the code to treat subsidiary as a trs of company b effective date was jointly made by company b and subsidiary in year in late year taxpayer was formed and became the parent company of company b company b distributed a of the membership interests of subsidiary to taxpayer on date company a had consulted firm a its tax advisor at the time to facilitate the transactions described above taxpayer represents company a always intended for subsidiary to be treated as a trs by taxpayer as it had been so treated by company b however firm a did not realize that upon taxpayer acquiring ownership of the membership interests of subsidiary a joint election should have been made by taxpayer and subsidiary by filing form_8875 to treat subsidiary as a trs of taxpayer firm a mistakenly believed that a second trs election was not necessary because subsidiary had already elected to be a trs of its prior owner company b and that such classification would continue with taxpayer as the new owner plr-104321-15 firm b was hired by company a to issue an opinion on the reit status of taxpayer as part of its due diligence firm b requested copies of all trs elections filed for subsidiary from company a and company a’s current tax advisor firm c around date an employee of firm c realized that form_8875 had not been filed by taxpayer and subsidiary after the membership interests of subsidiary were distributed by company b to taxpayer the matter was brought to the attention of company a and firm b subsequently firm c filed a request for a private_letter_ruling on behalf of taxpayer and subsidiary requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an election under sec_856 of the code to treat subsidiary as a trs of taxpayer effective date taxpayer and subsidiary assert that the failure to make the required trs election was an error caused by a misunderstanding concerning the need to file a new form_8875 after taxpayer’s acquisition of subsidiary furthermore taxpayer has represented that since date subsidiary has been consistently treated as a trs of taxpayer specifically subsidiary has filed its forms for year and year as a trs affidavits on behalf of taxpayer and subsidiary were provided with the submission as required by sec_301_9100-3 of the procedure and administration regulations taxpayer and subsidiary make the following additional representations the request for relief was filed by taxpayer and subsidiary before the failure to make the regulatory election was discovered by the internal_revenue_service service granting the relief will not result in taxpayer or subsidiary having a lower tax_liability in the aggregate for all years to which the regulatory election applies than that taxpayer or subsidiary would have had if the election had been timely made taking into account the time_value_of_money taxpayer and subsidiary did not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time taxpayer and subsidiary requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences taxpayer and subsidiary did not choose to not file the election plr-104321-15 taxpayer and subsidiary are not using hindsight in requesting relief no specific facts have changed since the due_date for making the election that makes this election advantageous to taxpayer and subsidiary law and analysis sec_856 of the code provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a trs to be eligible for treatment as a trs sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition the election and the revocation may be made without the consent of the secretary in announcement 2001_1_cb_716 the service announced the availability of form_8875 taxable_reit_subsidiary election the announcement provides that this form is to be used for tax years beginning after for eligible entities to elect treatment as a trs the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the tax_year however the effective date of the election depends upon when the form_8875 is filed the instructions further provide that the effective date on the form cannot be more than months and days prior to the date of filing the election or more than months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin sec_301_9100-3 through c i sets forth rules that the service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government plr-104321-15 sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election moreover a taxpayer will be deemed not to have acted in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that a reasonable extension of time to make a regulatory election will be granted only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301 c ii provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section conclusion based on the information submitted and representations made we conclude that taxpayer and subsidiary have satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to treat subsidiary as a trs of taxpayer effective date taxpayer and subsidiary have calendar days from the date of this letter to make the intended election this ruling is limited to the timeliness of the filing of the form_8875 this ruling’s application is limited to the facts representations code sections and regulations cited herein except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether plr-104321-15 taxpayer qualifies as a reit or whether subsidiary otherwise qualifies as a trs under subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of either taxpayer or subsidiary is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your first two authorized representatives sincerely ______________________ julanne allen assistant to the branch chief branch office of the associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes cc
